--------------------------------------------------------------------------------

EXHIBIT 10.25






PERFORMANCE SHARE UNIT AWARD AGREEMENT
Cal Dive International, Inc.
Amended and Restated
2006 Long Term Incentive Plan




This Performance Share Unit Award Agreement (the “Agreement”) is made by and
between Cal Dive International, Inc. (“Company” or “DVR”) and ___________
(“Employee”) effective as of December 6, 2011 (“Grant Date”), pursuant to the
Cal Dive International” Inc. Amended and Restated 2006 Long Term Incentive Plan,
(the “Plan”), which is incorporated by reference herein in its entirety.
 
WHEREAS, the Company desires to grant to the Employee the performance share
units specified herein (the “Units”), subject to the terms and conditions of the
Plan and the terms and conditions of this Agreement; and
 
WHEREAS, the Employee desires to be granted the Units subject to the terms and
conditions of this Agreement and the Plan;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
 
1. The Plan.  The Plan, a copy of which has been made available to the Employee,
is incorporated by reference and made a part of this Agreement as if fully set
forth herein. This Agreement uses a number of defined terms that are defined in
the Plan or in the body of this Agreement. These defined terms are capitalized
wherever they are used.
 
2. Award.
 
(a) On the Date of Grant, the Committee granted to the Employee ___________
Units, which constitute Restricted Stock Units under the Plan and which are
subject to the terms and conditions of this Agreement and the Plan.  The
Employee has the opportunity to earn up to 200% of the ___________ Units granted
hereby based upon the performance criteria described in Section 2(c).
 
(b) Depending on the Company’s achievement of the performance goals specified in
Section 2(c) during the period beginning January 1, 2012 and ending December 31,
2014 (the “Performance Period”), the Employee shall be entitled to a payment
equal to the value of the Units determined pursuant to Section 2(d) if, except
as otherwise provided in Section 3, the Employee remains actively employed with
the Company through the end of the Performance Period.
 
 
 

--------------------------------------------------------------------------------

 
(c) The amount paid with respect to the Units shall be based upon the Company’s
total shareholder return relative to the total shareholder return of the
Company’s “Peer Group” listed on Schedule A attached hereto (“Relative TSR”) in
accordance with the following matrix:
 
Performance Level
Cal Dive’s Percentile
Rank
Payout as % of Target
Award (+TSR for DVR)
Payout as % of Target
Award (-TSR for DVR)
Maximum
100% ile
200%
100%
Target
50% ile
100%
50%
Threshold
25% ile
25%
0%
Below Threshold
<25% ile
0%
0%
Note:  Amounts interpolated between threshold and maximum.



“Total Shareholder Return” or “TSR” = (Ending Stock Price – Beginning Stock
Price + Dividends, if any, paid over the Performance Period)/Beginning Stock
Price.
 
Ending and Beginning Stock Price = the average Stock Price for the 20 trading
days prior to the ending and beginning dates of the Performance Period.
 
Stock Price = the closing price for the day as reported on the applicable
exchange or market.
 
TSR of the Company or any member of the Peer Group shall be equitably adjusted
to reflect any spin off, stock split, reverse stock split, stock dividend,
recapitalization, or reclassification or other similar change in the number of
outstanding shares of common stock.
 
(d) The amount payable to the Employee pursuant to this Agreement, if any, shall
be paid in cash, unless the Committee determines to make payment in shares of
Stock of the Company.  Any Units payable to the Employee shall be calculated by
multiplying the number of Units awarded to the Employee by the Performance
Percentage set forth above for the level of achievement of the performance
criteria set forth in Section 2(c).  By way of example, if the Company reached
the 50th percentile in Relative TSR, 100% of the Units would be payable to the
Employee.  Except as provided in Section 3(b), the cash value payable shall be
determined by multiplying the number of Units payable by the Fair Market Value
of a share of Stock on the date of the Committee’s certification described in
Section 2(e) below.
 
(e) Except as provided in Section 3(b), payment of amounts due shall be made
between the end of the Performance Period and the March 15 following the end of
the Performance Period.  Prior to any payments under this Agreement, the
Committee shall certify in writing, by resolution or otherwise, the amount to be
paid in respect of the Units as a result of the achievement of Relative TSR.  If
the Employee’s compensation is subject to the deduction limitation provided in
Section 162(m) of the Code, notwithstanding any terms of the Plan and except as
provided in Section 3(b), the Committee shall not (i) increase the amount
payable to the Employee to an amount that is higher than the amount payable
under the formula described herein; (ii) waive any of the Relative TSR
requirements provided herein; or (iii) accelerate the vesting of the Units.
 
 
2

--------------------------------------------------------------------------------

 
3. Early Termination; Change of Control.
 
(a) In the event of the Employee’s termination of employment prior to the end of
the Performance Period due to (i) death, (ii) disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)
(“Disability”), or (iii) Retirement (as hereinafter defined), the Employee shall
vest in a number of Units determined by multiplying the number of Units granted
by a fraction, the numerator of which is the number of full months between the
beginning of the Performance Period and the date of termination due to death,
Disability or Retirement and the denominator of which is thirty-six (36).  The
Committee shall determine the number of Units vested and the amount to be paid
to the Employee or his estate in accordance with Section 2(e) based on the
Relative TSR performance criteria for the entire Performance Period.  As used
herein, “Retirement” is defined as the voluntary termination of employment at or
after age 55 with at least five years of service and the Employee not, at any
time on or before the date that is two years following termination of
employment, accepting employment with, acquiring a 5% or more equity or
participation interest in, serving as a consultant, advisor, director or agent
of, directly or indirectly soliciting or recruiting any employee of the Company
who was employed at any time during Employee’s service with the Company, or
otherwise assisting in any other capacity or manner any company or enterprise
that is directly or indirectly in competition with or acting against the
interests of the Company or any of its lines of business, except for any service
or assistance that is provided at the request or with the written permission of
the Company.
 
(b) In the event of a Change of Control, the Employee shall vest in all of the
Units granted to the Employee under this Agreement.  The amount paid with
respect to the Units will be determined based on the Relative TSR performance
criteria as set forth in Section 2(c); however, the total shareholder return of
the Company and the Peer Group will be determined over an adjusted performance
period, defined as the period beginning on the original beginning date of the
Performance Period and ending on the effective date of the Change of
Control.  If the award is payable in cash, the cash value payable shall be
determined by multiplying the number of Units payable by the Fair Market Value
of a share of Stock on the effective date of the Change of Control.  Payment
shall be made to the Employee as soon as administratively practical following
the Change of Control, but in no event later than two and one-half months
following the end of the year in which such Change of Control
occurs.  Notwithstanding the foregoing, if the Change of Control does not
qualify as a “change in control event” under Section 409A of the Code, and any
regulations or guidance promulgated thereunder, then payment shall be made at
the time specified in Section 2(e) or 3(a), as applicable.
 
(c) The Units may also vest under circumstances provided in severance
arrangements established by the Company.  If the Employee is a party to a
severance agreement with the Company or a participant in a severance plan of the
Company that provides for accelerated vesting of restricted stock units that
were scheduled to vest within a specified period, the Units will be treated as
scheduled to vest within such specified period if the Performance Period for
such Units is scheduled to end within such specified period and the Relative TSR
for the Performance Period results in a payout for the Units.  By way of
example, if an Employee’s employment is terminated by the Company under
circumstances that would entitle the Employee to the acceleration of vesting of
restricted stock units that are scheduled to vest within the next twelve months
and the Employee holds Units with a Performance Period ending within the next
twelve months, the Employee would receive a payout for those Units following the
end of the Performance Period in accordance with the terms of this Agreement
based on the Company’s Relative TSR for the Performance Period.
 
 
3

--------------------------------------------------------------------------------

 
4. Tax Withholding.  To the extent that the receipt or payout of the Units
results in income to the Employee for federal, state or local income or
employment tax purposes with respect to which the Company has a withholding
obligation, the Company shall withhold all applicable tax  from any cash payable
for the Units.
 
5. Employment Relationship.  For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company and its Affiliates as long
as the Employee has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.
 
6. Not an Employment Agreement.  This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Employee and the Company and its
Affiliates or guarantee the right to remain employed by the Company and its
Affiliates for any specified term.
 
7. Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Employee at the Employee’s address indicated
beneath the Employee’s signature on the execution page of this Agreement, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth.
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.
 
8. Amendment and Waiver.  This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Employee. Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions. Any waiver granted by the
Company shall be effective only if executed and delivered by a duly authorized
executive officer of the Company other than the Employee. The failure of any
party at any time or times to require performance of any provisions hereof shall
in no manner effect the right to enforce the same. No waiver by any party of any
term or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.
 
 
4

--------------------------------------------------------------------------------

 
9. Governing Law and Severability.  This Agreement shall be governed by the laws
of the State of Texas, without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
 
10. Successors and Assigns.  This Agreement shall bind, be enforceable by and
inure to the benefit of the Company and its successors and assigns, and to the
Employee, the Employee’s permitted assigns, executors, administrators, agents,
legal and personal representatives.
 
11. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.
 
12. Section 409A.  This Agreement shall be construed and interpreted to comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations or other guidance promulgated thereunder (“Section 409A”).  Neither
the Company nor the members of the Committee shall be liable for any
determination or action taken or made with respect to this Agreement or the
Units granted thereunder.
 
13. Non-Transferability.  Neither this Agreement nor the rights of Employee
hereunder shall be transferable by the Employee during his life other than by
will or pursuant to applicable laws of descent and distribution. No rights or
privileges of the Employee in connection herewith shall be transferred,
assigned, pledged or hypothecated by Employee or by any other person in any way,
whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, this Agreement shall automatically be terminated and shall
thereafter be null and void.
 
14. Entire Agreement.  The Plan and this Agreement contain the entire agreement
between the parties with respect to the subject matter contained herein and may
not be modified, except as provided herein or in the Plan or as it may be
amended from time to time by a written document signed by each of the parties
hereto. Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
 
15. Unsecured Promise to Pay.  The Company’s obligation under the Plan and this
Agreement is an unsecured and unfunded promise to pay benefits that may be
earned in the future.  The Company shall have no obligation to set aside,
earmark or invest any fund or money with which to pay its obligations under this
Agreement. The Employee or any successor in interest shall be and remain a
general creditor of the Company in the same manner as any other creditor having
a general claim for matured and unpaid compensation.
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized representative, and the Employee has executed this
Agreement, all effective as of the date first above written.
 


CAL DIVE INTERNATIONAL, INC.
       
By:
 
Quinn J. Hébert
Chairman, President and
Chief Executive Officer
               
EMPLOYEE:
     






 
6

--------------------------------------------------------------------------------

 

Schedule A
 
 
PEER GROUP COMPANIES


Dril-Quip Inc.
Gulfmark Offshore Inc.
Helix Energy Solutions Group, Inc.
Hercules Offshore Inc.
Hornbeck Offshore Services Inc.
Matrix Service Company
Newpark Resources, Inc.
PHI Inc.
TETRA Technologies Inc.
Tidewater Inc.


If any Peer Group company’s Relative TSR shall cease to be publicly available
(due to a business combination, receivership, bankruptcy or other event) or if
any such company is no longer publicly held, the Committee shall exclude that
company from the Peer Group.


If the number of Peer Group companies is reduced to eight companies, the first
company listed on the substitute Peer Group list shall be added to the Peer
Group so that the number of Peer Group companies will not be lower than nine
companies.  Once a company is removed from the Peer Group as described above,
that company shall be treated as having been removed from the Peer Group for the
entire Performance Period and the substitute Peer Group company shall be treated
as included in the Peer Group for the entire Performance Period.








SUBSTITUTE PEER GROUP


Seacor Holdings, Inc.
Bristow Group, Inc.
Complete Production Services
Basic Energy Services, Inc.
Superior Well Services, Inc.
Key Energy Services, Inc.
 
 
 
7


--------------------------------------------------------------------------------



